EXHIBIT 4.1 AMENDMENT NO. 1 TO RIGHTS AGREEMENT This Amendment No. 1 to Rights Agreement (this “Amendment” ), dated and effective as of August 12, 2014, is by and between Interphase Corporation, a Texas corporation (the “Company” ), and Computershare Trust Company, N.A., a federally chartered trust company, as rights agent (the “Rights Agent” ). WHEREAS, the Company and the Rights Agent (collectively, the “Parties” ) entered into the Rights Agreement dated as of July 29, 2011 (the “Rights Agreement” ) in order to establish and implement a shareholder rights plan for the Company as described therein; and each capitalized term used and not otherwise defined in this Amendment has the meaning given it in the Rights Agreement; WHEREAS, in accordance with Section 27 of the Rights Agreement, before the time at which the Rights cease to be redeemable pursuant to Section 23 of the Rights Agreement, the Company may amend the Rights Agreement in any respect without the approval of any holders of the Rights or the Common Stock; WHEREAS, the Board of Directors of the Company has determined that it is desirable to amend the Rights Agreement as set forth in this Amendment and has authorized this Amendment; and WHEREAS, the Company directs the Rights Agent to enter into this Amendment in accordance with Section 27 of the Rights Agreement. NOW, THEREFORE, in consideration of the premises and the mutual agreements in this Amendment, the Parties hereby agree as follows: 1.
